
Exhibit 10.7

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made, entered into and effective as
of November, 2009 (the “Effective Date”), between Dalian Vastitude Media Group
Co., Ltd, a limited liabilities corporation with its principal place of business
located at No.68 Building, Renmin Road, Zhongshan District, Dalian City,
Liaoning(the “Company”), and _________, an individual residing
at_______________________ (the “Executive”).


WHEREAS, prior commencing to the Effective Date (the “Inception Date”), the
Executive has been employed by, and has been performing executive services for,
the Company; and


WHEREAS, the Company and the Executive wish to memorialize the terms and
conditions of the Executive’s employment by the Company in the position of
Chairman & CEO;


NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Company and the Executive agree as follows:


1.           Employment Period.  The Company offers to employ the Executive, and
the Executive agrees to be employed by Company, in accordance with the terms and
subject to the conditions of this Agreement, commencing on the Effective Date
and terminating on the third anniversary of the Effective Date (the “Scheduled
Termination Date”), unless terminated in accordance with the provisions of
paragraph 11 herein below, in which case the provisions of paragraph 11 shall
control, provided however, that unless either party provides the other party
with written notice of his or its intention not to renew this Agreement at least
six (6) months prior to the Scheduled Termination Date, this Agreement shall
automatically renew for an additional three-year period commencing on the day
after the Scheduled Termination Date and terminating on the third anniversary of
the day after the Scheduled Termination Date. The Executive affirms that no
obligation exists between the Executive and any other entity which would prevent
or impede the Executive’s immediate and full performance of every obligation of
this Agreement.


2.           Position and Duties.  During the term of the Executive’s employment
hereunder, the Executive shall continue to serve in, and assume duties and
responsibilities consistent with, the position of Chairman & CEO, unless and
until otherwise instructed by the Company.  The Executive agrees to devote
substantially all of his working time, skill, energy and best business efforts
during the term of his employment with the Company, and the Executive shall not
engage in activities outside the scope of his employment with the Company if
such activities would detract from or interfere with his ability to fulfill his
responsibilities and duties under this Agreement or require substantial amounts
of his time or of his services.  Notwithstanding anything to the contrary
contained herein, the Executive may hold officer and non-executive director
positions (or the equivalent position) in or at other entities that are
affiliated and not affiliated with the Company.  The Company acknowledges that
the Executive currently holds, and acknowledges the Executive’s right to
continue to hold, such positions in such entities and to continue to fulfill his
obligations in connection with holding such positions in such entities so long
as it does not interfere with his ability to perform his duties and
responsibilities hereunder.
 
1

 
 

--------------------------------------------------------------------------------

 



3.           No Conflicts.  The Executive covenants and agrees that for so long
as he is employed by the Company, he shall inform the Company of each and every
business opportunity related to the business of the Company of which he becomes
aware, and that he will not, directly or indirectly, exploit any such
opportunity for his own account, nor will he render any services to any other
person or business, acquire any interest of any type in any other business or
engage in any activities that conflict with the Company’s best interests or
which is in competition with the Company.


4.           Hours of Work.  The Executive’s normal days and hours of work shall
coincide with the Company’s regular business hours.  The nature of the
Executive’s employment with the Company requires flexibility in the days and
hours that the Executive must work, and may necessitate that the Executive work
on other or additional days and hours.


5.           Location.  The locus of the Executive’s employment with the Company
shall be the Company’s office located at Dalian.


6.           Compensation.


a. Base Salary.  During the term of this Agreement, the Company shall pay, and
the Executive agrees to accept, in consideration for the Executive’s services
hereunder, pro rata monthly payments of the annual salary of RMB ______Yuan,
less all applicable taxes and other appropriate deductions.


b.           Annual Bonus. During the term of this Agreement, the Executive
shall be entitled to an annual bonus in an amount of ____% of annual salary for
each calendar year (or pro-rata portion thereof in the case of a period of less
than twelve (12) months), such bonus shall be approved by the Board based on the
operation results of the Company.


7.           Expenses.  During the term of this Agreement, the Executive shall
be entitled to payment or reimbursement of any reasonable expenses paid or
incurred by him in connection with and related to the performance of his duties
and responsibilities hereunder for the Company.  All requests by the Executive
for payment of reimbursement of such expenses shall be supported by appropriate
invoices, vouchers, receipts or such other supporting documentation in such form
and containing such information as the Company may from time to time require,
evidencing that the Executive, in fact, incurred or paid said expenses.
 
2

 
 

--------------------------------------------------------------------------------

 



8.            Vacation.  During the term of this Agreement, the paid vacation
time of the Executive shall be calculated in accordance with the provisions of
Annual Leave Regulations for Employee, promulgated on December 7, 2007, and the
vacation shall not accumulated between different years.


9.             Stock Options. Subject to the business operation of the Company,
the Board shall has the sole authority to grant stock options, and decide the
type and amount of stock options herein.


10.           Other Benefits.


During the term of this Agreement, the Executive shall be eligible to
participate in incentive, savings, retirement, and welfare benefit plans,
including, without limitation, health, medical, life (including accidental death
and dismemberment) and disability insurance plans (collectively, “Benefit
Plans”), in substantially the same manner and at substantially the same levels
as the Company makes such opportunities available to the Company’s managerial or
salaried employees executive employees.


11.           Termination of Employment.


a.           Death.  In the event that, during the term of this Agreement, the
Executive dies, this Agreement and the Executive’s employment with the Company
shall automatically terminate and the Company shall have no further obligations
or liability to the Executive or his heirs, administrators or executors with
respect to compensation and benefits accruing thereafter, except for the
obligation to pay the Executive’s heirs, administrators or executors any earned
but unpaid base salary, unpaid pro rata annual bonus and unused vacation days
accrued through the date of death. The Company shall deduct, from all payments
made hereunder, all applicable taxes, including income tax and other appropriate
deductions.


b.           “Disability.”  In the event that, during the term of this
Agreement, the Executive shall be prevented from performing his duties and
responsibilities hereunder to the full extent required by the Company by reason
of “Disability,” as defined hereinbelow, this Agreement and the Executive’s
employment with the Company shall automatically terminate and the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits accruing
thereafter, except for the obligation to pay the Executive’s heirs,
administrators or executors any earned but unpaid base salary, unpaid pro rata
annual bonus and unused vacation days accrued through the date of Disability.
The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax and other appropriate deductions through the last
date of the Executive’s employment with the Company.  For purposes of this
Agreement, “Disability” shall mean a physical or mental disability that prevents
the performance by the Executive, with or without reasonable accommodation, of
his duties and responsibilities hereunder for a continuous period of not less
than four consecutive months, or not less than an aggregate of four months
during any one-year period.
 
3

 
 

--------------------------------------------------------------------------------

 



c.           “Cause.”


(i)           At any time during the term of this Agreement, the Company may
terminate this Agreement and the Executive’s employment hereunder for
“Cause.”  For purposes of this Agreement, “Cause” shall mean: (a) the willful
and continued failure of the Executive to perform substantially his duties and
responsibilities for the Company (other than any such failure resulting from a
Disability) after a written demand for substantial performance is delivered to
the Executive by the Company, which specifically identifies the manner in which
the Company believes that the Executive has not substantially performed his
duties and responsibilities, which willful and continued failure is not cured by
the Executive within thirty (30) days of his receipt of said written demand; (b)
the conviction of, or plea of guilty or nolo contendre to, a felony, after the
exhaustion of all available appeals; or (c) the willful engaging by the
Executive in gross misconduct which is materially and demonstratively injurious
to the Company, after a written demand to cease or cure such gross misconduct is
delivered to the Executive by the Company, which specifically identifies the
manner in which the Company believes that the Executive has committed gross
misconduct that is materially and demonstratively injurious to the Company,
which gross misconduct does not cease or is not cured by the Executive within
thirty (30) days of his receipt of said written demand.


(ii)           Termination of the Executive for “Cause” pursuant to paragraphs
11(c)(i)(a) and (c) shall be made by delivery to the Executive of a copy of the
written demand referred to in paragraphs 11(c)(i)(a) and (c), or pursuant to
paragraphs 11(c)(i)(b) by a written notice, either of which shall specify the
basis of such termination and the particulars thereof and finding that in the
reasonable judgment of the Company, the conduct set forth in paragraph
11(c)(i)(a), 11(c)(i)(b) or 11(c)(i)(c), as applicable, has occurred and that
such occurrence warrants the Executive’s termination.


(iii)           Upon termination of this Agreement for “Cause,” the Company
shall have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary, unpaid pro rata annual bonus and unused vacation days accrued
through the Executive’s last day of employment with the Company.  The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax and other appropriate deductions.
 
4

 
 

--------------------------------------------------------------------------------

 

d.           “Good Reason.”


(i)           At any time during the term of this Agreement, subject to the
conditions set forth in paragraph 11(d)(iii) hereinbelow, the Executive may
terminate this Agreement and the Executive’s employment with the Company for
“Good Reason.”  For purposes of this Agreement, “Good Reason” shall mean the
occurrence, without the Executive’s consent, of any of the following events: (a)
the assignment to the Executive of duties that are significantly different from,
and that result in a substantial diminution of, the duties that he assumed on
the Inception Date; (b) the assignment to the Executive of a title that is
different from and subordinate to the title specified in paragraph 2
hereinabove, or (c) a Change of Control (as defined in paragraph 11(d)(ii)
hereinbelow).


(ii)           For purposes of this Agreement, “Change of Control” means the
Company’s Board votes to approve: (a) any consolidation or merger of the Company
pursuant to which 50 percent or less of the outstanding voting securities of the
surviving or resulting company are not owned collectively by the common share
holders of Guojun Wang as November 2009 (the “Current Control Group”); (b) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
other than any sale, lease, exchange or other transfer to any company where the
Company owns, directly or indirectly, 100 percent of the outstanding voting
securities of such company after any such transfer; (c) any person or persons,
other than the Current Control Group, shall acquire or become the beneficial
owner whether directly, indirectly, beneficially or of record, of 50 percent or
more of outstanding voting securities of the Company; or (d) commencement by any
entity, person, or group (including any affiliate thereof, other than the
Company) of a tender offer or exchange offer where the offeree acquires more
than 50 percent of the then outstanding voting securities of the Company.


(iii)           The Executive shall not be entitled to terminate his employment
with the Company and this Agreement for “Good Reason” unless and until (a) he
shall have received written notice from the Company of the occurrence of an
event constituting “Good Reason” as that term is defined in paragraph 11(d)(i)
and (ii) hereinabove, which written notice the Company shall deliver to the
Executive within five (5) business days of the occurrence of any such event;
(ii) he shall have delivered written notice to the Company of his intention to
terminate this Agreement or his employment with the Company for “Good Reason,”
which notice specifies in reasonable detail the circumstances claimed to provide
the basis for such termination for “Good Reason,” within 30 days of his receipt
from the Company of the written notice described in paragraph 11(d)(iii)(a)
hereinabove, the Executive’s having obtained actual knowledge of a “Good
Reason;” and (c) the Company shall not have eliminated the circumstances
constituting “Good Reason” within 30 days of its receipt from the Executive of
the written notice described in paragraph11(d)(iii)(a) hereinabove.
 
5

 
 

--------------------------------------------------------------------------------

 

(iv)           In the event that the Executive terminates this Agreement and his
employment with the Company for “Good Reason,” the Company shall pay or provide
to the Executive (or, following his death, to the Executive’s heirs,
administrators or executors): (a) any earned but unpaid base salary, unpaid pro
rata annual bonus and unused vacation days accrued through the Executive’s last
day of employment with the Company; (b) the Executive’s full base salary through
the Scheduled Termination Date; (c) the Executive’s guaranteed annual bonuses
that he would have been awarded through the Scheduled Termination Date; (d) the
value of vacation days that the Executive would have accrued through the
Scheduled Termination Date; (e) continued coverage, at the Company’s expense,
under all Benefits Plans in which the Executive was a participant immediately
prior to his last date of employment with the Company, or, in the event that any
such Benefit Plans do not permit coverage of the Executive following his last
date of employment with the Company, under benefit plans that provide no less
coverage than such Benefit Plans, through the Scheduled Termination Date
(“Continued Benefits”); and (f) severance in an amount equal to the sum of the
Executive’s annual base salary in effect immediately prior to his last date of
employment with the Company. The Company shall deduct, from all payments made
hereunder, all applicable taxes, including income tax and other appropriate
deductions.


(v)           The Executive, at his option, shall be entitled to receive the
amounts described in paragraphs 11(d)(iv)(b) and (c) hereinabove in a lump sum
within forty-five (45) days of his last date of employment with the Company.  To
exercise such option, the Executive shall deliver to the Company written notice
therefore within ten (10) business days after his last date of employment with
the Company.  If the Executive fails to deliver such written notice within ten
(10) business days after his last date of employment with the Company, the
amounts described in paragraphs 11(d)(iv)(b) and (c) hereinabove shall be paid
to the Executive in the same manner as they would have been paid, in accordance
with the provisions of paragraphs 6(a) and (b), had the Executive remained
employed by the Company.  The amount described in paragraph 11(d)(iv)(f) shall
be paid to the Executive within forty-five (45) days of the Executive’s last
date of employment with the Company.


(vi)           The Executive shall have no duty to mitigate his damages, except
that Continued Benefits shall be canceled or reduced to the extent of any
comparable benefit coverage offered to the Executive during the period prior to
the Scheduled Termination Date by a subsequent employer or other person or
entity for which the Executive performs services, including but not limited to
consulting services.


e.           Without “Cause.”
6


 
 

--------------------------------------------------------------------------------

 

(i)           By The Executive.  At any time during the term of this Agreement,
the Executive shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without “Cause,” as that term is defined in
paragraph 11(c)(i) hereinabove, by providing prior written notice of at least
thirty (30) days to the Company.  Upon termination by the Executive of this
Agreement and the Executive’s employment with the Company without “Cause,” the
Company shall have no further obligations or liability to the Executive or his
heirs, administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive any earned but unpaid
base salary, pro rata annual bonus and unused vacation days accrued through the
Executive’s last day of employment with the Company.  The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax and
other appropriate deductions.


(ii)           By The Company.  At any time during the term of this Agreement,
the Company shall be entitled to terminate this Agreement and the Executive’s
employment with the Company without “Cause,” as that term is defined in
paragraph 11(c)(i) hereinabove, by providing prior written notice of at least
ninety (90) days to the Executive.  Upon termination by the Company of this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or executors): (a) any earned but unpaid base
salary, unpaid pro rata annual bonus and unused vacation days accrued through
the Executive’s last day of employment with the Company; (b) the Executive’s
full base salary through the Scheduled Termination Date; (c) the Executive’s
guaranteed annual bonuses that he would have been awarded through the Scheduled
Termination Date; (d) the value of vacation days that the Executive would have
accrued through the Scheduled Termination Date; (e) continued coverage, at the
Company’s expense, under all Benefits Plans in which the Executive was a
participant immediately prior to his last date of employment with the Company,
or, in the event that any such Benefit Plans do not permit coverage of the
Executive following his last date of employment with the Company, under benefit
plans that provide no less coverage than such Benefit Plans, through the
Scheduled Termination Date (“Continued Benefits”); and (f) severance in an
amount equal to the sum of the Executive’s annual base salary in effect
immediately prior to his last date of employment with the Company. The Company
shall deduct, from all payments made hereunder, all applicable taxes, including
income tax and other appropriate deductions.


(a)           The Executive, at his option, shall be entitled to receive the
amounts described in paragraphs 11(e)(ii)(b) and (c) hereinabove in a lump sum
within forty-five (45) days of his last date of employment with the Company.  To
exercise such option, the Executive shall deliver to the Company written notice
therefore within ten (10) business days after his last date of employment with
the Company.  If the Executive fails to deliver such written notice within ten
(10) business days after his last date of employment with the Company, the
amounts described in paragraphs 11(e)(ii)(b) and (c) hereinabove shall be paid
to the Executive in the same manner as they would have been paid, in accordance
with the provisions of paragraphs 6(a) and (b), had the Executive remained
employed by the Company.  The amount described in paragraph 11(e)(ii)(f) shall
be paid to the Executive within forty-five (45) days of the Executive’s last
date of employment with the Company.
 
7

 
 

--------------------------------------------------------------------------------

 

 


12.           Confidential Information.


a.           The Executive expressly acknowledges that, in the performance of
his duties and responsibilities with the Company, he has been exposed since the
Inception Date, and will be exposed, to the trade secrets, business and/or
financial secrets and confidential and proprietary information of the Company,
its affiliates and/or its clients or customers (“Confidential
Information”).  The term “Confidential Information” means, without limitation,
information or material that has actual or potential commercial value to the
Company, its affiliates and/or its clients or customers and is not generally
known to and is not readily ascertainable by proper means to persons outside the
Company, its affiliates and/or its clients or customers.


b.           Except as authorized in writing by the Board, during the
performance of the Executive’s duties and responsibilities for the Company and
(i) until such time as any such Confidential Information becomes generally known
to and readily ascertainable by proper means to persons outside the Company, its
affiliates and/or its clients or customers, or (ii) for one year following the
termination of the Executive’s employment by the Company for any reason,
whichever is earlier, the Executive agrees to keep strictly confidential and not
use for his personal benefit or the benefit to any other person or entity the
Confidential Information, whether or not prepared or developed by the
Executive.  Confidential Information includes, without limitation, the
following, whether or not expressed in a document or medium, regardless of the
form in which it is communicated, and whether or not marked “trade secret” or
“confidential” or any similar legend: (i) lists of and/or information concerning
customers, suppliers, employees, consultants, and/or co-venturers of the
Company, its affiliates or its clients or customers; (ii) information submitted
by customers, suppliers, employees, consultants and/or co-venturers of the
Company, its affiliates and/or its clients or customers; (iii) information
concerning the business of the Company, its affiliates and/or its clients or
customers, including, without limitation, cost information, profits, sales
information, prices, accounting, unpublished financial information, business
plans or proposals, markets and marketing methods, advertising and marketing
strategies, administrative procedures and manuals, the terms and conditions of
the Company’s contracts and trademarks and patents under consideration,
distribution channels, franchises, investors, sponsors and advertisers; (iv)
technical information concerning products and services of the Company, its
affiliates and/or its clients or customers, including, without limitation,
product data and specifications, diagrams, flow charts, know how, processes,
designs, formulae, inventions and product development; (v) lists of and/or
information concerning applicants, candidates or other prospects for employment,
independent contractor or consultant positions at or with any actual or
prospective customer or client of Company and/or its affiliates, any and all
confidential processes, inventions or methods of conducting business of the
Company, its affiliates and/or its clients or customers; (vi) any and all
versions of proprietary computer software (including source and object code),
hardware, firmware, code, discs, tapes, data listings and documentation of the
Company, its affiliates and/or its clients or customers; (vii) any other
information disclosed to the Executive by, or which the Executive obtained under
a duty of confidence from, the Company, its affiliates and/or its clients or
customers; (viii) all other information not generally known to the public which,
if misused or disclosed, could reasonably be expected to adversely affect the
business of the Company, its affiliates and/or its clients or customers.
 
8

 
 

--------------------------------------------------------------------------------

 



c.           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
his prior employer(s) in providing services to the Company.


d.           In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies of Confidential Information.


13.           Ownership And Assignment of Inventions.


a.           The Executive acknowledges that, in connection with his duties and
responsibilities relating to his employment with the Company, he and/or other
employees of the Company working with him, without him or under his supervision,
may create, conceive of, make, prepare, work on or contribute to the creation
of, or may be asked by the Company or its affiliates to create, conceive of,
make, prepare, work on or contribute to the creation of, without limitation,
lists, business diaries, business address books, documentation, ideas, concepts,
inventions, designs, works of authorship, computer programs, audio/visual works,
developments, proposals, works for hire or other materials (“Inventions”). To
the extent that any such Inventions relate to any actual or reasonably
anticipated business of the Company or any of its affiliates, or falls within,
is suggested by or results from any tasks assigned to the Executive for or on
behalf of the Company or any of its affiliates, the Executive expressly
acknowledges that all of his activities and efforts relating to any Inventions,
whether or not performed during his or the Company’s regular business hours, are
within the scope of his employment with the Company and that the Company owns
all right, title and interest in and to all Inventions, including, to the extent
that they exist, all intellectual property rights thereto, including, without
limitation, copyrights, patents and trademarks in and to all Inventions. The
Executive also acknowledges and agrees that the Company owns and is entitled to
sole ownership of all rights and proceeds to all Inventions.


b.           The Executive expressly acknowledges and agrees to assign to the
Company, and hereby assigns to the Company, all of the Executive’s right, title
and interest in and to all Inventions, including, to the extent they exist, all
intellectual property rights thereto, including, without limitation, copyrights,
patents and trademarks in and to all Inventions.
 
9

 
 

--------------------------------------------------------------------------------

 



c.           In connection with all Inventions, the Executive agrees to disclose
any Invention promptly to the Company and to no other person or entity.  The
Executive further agrees to execute promptly, at the Company’s request, specific
written assignments of the Executive’s right, title and interest in any
Inventions, and do anything else reasonably necessary to enable the Company to
secure or obtain a copyright, patent, trademark or other form of protection in
or for any Invention in the United States or other countries.


d.           The Executive acknowledges that all rights, waivers, releases
and/or assignments granted herein and made by the Executive are freely
assignable by the Company and are made for the benefit of the Company and its
Affiliates, subsidiaries, licensees, successors and assigns.


14.           Non-Competition And Non-Solicitation.


a.           The Executive agrees and acknowledges that the Confidential
Information that the Executive has already received and will receive are
valuable to the Company, its affiliates and/or its clients or customers, and
that its protection and maintenance constitutes a legitimate business interest
of Company, its affiliates and/or its clients or customers to be protected by
the non-competition restrictions set forth herein.  The Executive agrees and
acknowledges that the non-competition restrictions set forth herein are
reasonable and necessary and do not impose undue hardship or burdens on the
Executive.  The Executive also acknowledges that the products and services
developed or provided by the Company, its affiliates and/or its clients or
customers are or are intended to be sold, provided, licensed and/or distributed
to customers and clients in and throughout the PRC (the “Geographic Boundary”),
and that the Geographic Boundary, scope of prohibited competition, and time
duration set forth in the non-competition restrictions set forth below are
reasonable and necessary to maintain the value of the Confidential Information
of, and to protect the goodwill and other legitimate business interests of, the
Company, its affiliates and/or its clients or customers.


b.           The Executive hereby agrees and covenants that he shall not,
directly or indirectly, in any capacity whatsoever, including, without
limitation, as an employee, employer, consultant, principal, partner,
shareholder, officer, director or any other individual or representative
capacity (other than a holder of less than one percent (1%) of the outstanding
voting shares of any publicly held company), or whether on the Executive’s own
behalf or on behalf of any other person or entity or otherwise howsoever, during
the Executive’s employment with the Company and for a period of one year
following after the termination of this Agreement or of the Executive’s
employment with the Company for any reason, in the Geographic Boundary:
 
10

 
 

--------------------------------------------------------------------------------

 

 


(i)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
“Business of the Company.”  The “Business of the Company” is defined as
providing advertisement service to the public in the P.R.China.


(ii)           Recruit, hire, induce, contact, divert or solicit, or attempt to
recruit, hire, induce, contact, divert or solicit, any employee, consultant or
independent contractor of the Company to leave the employment thereof, whether
or not any such employee, consultant or independent contractor is party to an
employment agreement.


15.           Dispute Resolution.  The Executive and the Company agree that any
dispute or claim, whether based on contract, tort, discrimination, retaliation,
or otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with Company shall be resolved in
accordance with relative PRC laws and regulations.


16.           Notice.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement or contemplated hereby shall be in
writing and shall be deemed to have been duly given when personally delivered,
delivered when it is transmitted if transmitted by facsimile or telex, delivered
five (5) days after posting the same if posted by mail, and addressed as
follows:


If to the Company:


DALIAN VASTITUDE MEDIA GROUP CO.,LTD., its legal address at No.68 Building,
Renmin Road, Zhongshan District, Dalian City, Liaoning.


If to the Executive:


__________ADDRESS: _________________________________


17.         Miscellaneous.
 
a.           Telephones, stationery, postage, e-mail, the internet and other
resources made available to the Executive by the Company, are solely for the
furtherance of the Company’s business.


b.           All issues and disputes concerning, relating to or arising out of
this Agreement and from the Executive’s employment by the Company, including,
without limitation, the construction and interpretation of this Agreement, shall
be governed by and construed in accordance with the laws of P.R.China.
 
11

 
 

--------------------------------------------------------------------------------

 

c.           The Executive and the Company agree that any provision of this
Agreement deemed unenforceable or invalid may be reformed to permit enforcement
of the objectionable provision to the fullest permissible extent.  Any provision
of this Agreement deemed unenforceable after modification shall be deemed
stricken from this Agreement, with the remainder of the Agreement being given
its full force and effect.


d.           The Company shall be entitled to equitable relief, including
injunctive relief and specific performance as against the Executive, for the
Executive’s threatened or actual breach of paragraphs 12, 13 and 14 of this
Agreement, as money damages for a breach thereof would be incapable of precise
estimation, uncertain, and an insufficient remedy for an actual or threatened
breach of paragraphs 12, 13 and 14 of this Agreement.  The Executive and the
Company agree that any pursuit of equitable relief in respect of paragraphs 12,
13 and 14 of this Agreement shall have no effect whatsoever regarding the
continued viability and enforceability of paragraph 15 of this Agreement.


e.           Any waiver or inaction by the Company for any breach of this
Agreement shall not be deemed a waiver of any subsequent breach of this
Agreement.


f.           The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary.  The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect.  Each party has participated
fully and equally in the negotiation and drafting of this Agreement.  Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this Agreement.


g.           The Executive’s obligations under this Agreement are personal in
nature and may not be assigned by the Executive to any other person or entity.


h.           This instrument constitutes the entire Agreement between the
parties regarding its subject matter.  When signed by all parties, this
Agreement supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement.  In any future construction of this Agreement, this Agreement
should be given its plain meaning.  This Agreement may be amended only by a
writing signed by the Company and the Executive.


 
12

 
 

--------------------------------------------------------------------------------

 

i.           This Agreement may be executed in counterparts, a counterpart
transmitted via facsimile, and all executed counterparts, when taken together,
shall constitute sufficient proof of the parties’ entry into this
Agreement.  The parties agree to execute any further or future documents which
may be necessary to allow the full performance of this Agreement.  This
Agreement contains headings for ease of reference.  The headings have no
independent meaning.
 
 
[remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
13

 
 

--------------------------------------------------------------------------------

 

THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
 
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.  UNDERSTOOD, AGREED, AND ACCEPTED:






DALIAN VASTITUDE MEDIA GROUP CO., LTD. (Corporate Seal)
Signed by:
Name:
Position: Authorized Representative




___________
Signature:
 
 
 
 
 
 
 
14

 
 

--------------------------------------------------------------------------------

 
